            CASE 0:18-cv-02568-JRT-DTS Doc. 211 Filed 07/20/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA


SEUI CAVAN,                                          Civil No. 18-2568 (JRT/DTS)

       Petitioner,

v.                                                             ORDER

S.I.S. WEBER, et al.,

       Respondents.


       Seui Cavan, Reg. No. 08947-030, MCFP Springfield, Federal Medical Center,
       P.O. Box 4000, Springfield, MO 65801-4000, pro se petitioner.

       Andrew Tweeten, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, District of Minnesota, 600 United States Courthouse,
       300 South Fourth Street, Minneapolis, MN 55415, for respondent S.I.S.
       Weber.

       United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated June 29, 2021. No objections have been filed to that Report and

Recommendation in the time period permitted. The Court, being duly advised in the

premises, upon the Report and Recommendation of the Magistrate Judge, and upon all of

the files, records and proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.     Defendant Weber’s Motion for Summary Judgment [Docket No. 163] is

GRANTED.
           CASE 0:18-cv-02568-JRT-DTS Doc. 211 Filed 07/20/21 Page 2 of 2


      2.     Plaintiff Cavan’s Motion for Summary Judgment [Docket No. 171] is DENIED.



Dated: July 20, 2021
at Minneapolis, Minnesota
                                      s/John R. Tunheim ________
                                      JOHN R. TUNHEIM
                                      Chief Judge
                                      United States District Court




                                          2
